

Exhibit 10.1













_____________


ADOBE SYSTEMS INCORPORATED
2003 EQUITY INCENTIVE PLAN


Amended as of April 10, 2014
_____________








--------------------------------------------------------------------------------



Exhibit 10.1

TABLE OF CONTENTS


1.
 
Establishment, Purpose and Term of Plan
1
1.1
 
Establishment
1
1.2
 
Purpose
1
1.3
 
Term of Plan
1
2.
 
Definitions and Construction
1
2.1
 
Definitions
1
2.2
 
Construction
6
3.
 
Administration
6
3.1
 
Administration by the Committee
6
3.2
 
Authority of Officers
6
3.3
 
Administration with Respect to Insiders
6
3.4
 
Committee Complying with Section 162 (m)
6
3.5
 
Powers of the Committee
6
3.6
 
Repricing
7
3.7
 
Indemnification
8
4.
 
Shares Subject to Plan
8
4.1
 
Maximum Number of Shares Issuable
8
4.2
 
Adjustments for Changes in Capital Structure
9
5.
 
Eligibility and Award Limitations
9
5.1
 
Persons Eligible for Awards
9
5.2
 
Participation
9
5.3
 
Incentive Stock Option Limitations
9
5.4
 
Award Limits
10
6.
 
Terms and Conditions of Options
11
6.1
 
Exercise Price
11
6.2
 
Exercisability and Term of Options
12
6.3
 
Payment of Exercise Price
12
6.4
 
Effect of Termination of Service
13
6.5
 
Transferability of Options
13
7.
 
Terms and Conditions of Stock Appreciation Rights
13


-i-



--------------------------------------------------------------------------------



7.1
 
Types of SARs Authorized
13
7.2
 
Exercise Price
13
7.3
 
Exercisability and Term of SARs
14
7.4
 
Exercise of SARs
14
7.5
 
Deemed Exercise of SARs
14
7.6
 
Effect of Termination of Service
15
7.7
 
Nontransferability of SARs
15
8.
 
Terms and Conditions of Stock Awards
15
8.1
 
Types of Stock Awards Authorized
15
8.2
 
Purchase Price
15
8.3
 
Purchase Period
15
8.4
 
Payment of Purchase Price
15
8.5
 
Vesting; Restrictions on Transfer; Deferral
16
8.6
 
Voting Rights; Dividends and Distributions
16
8.7
 
Effect of Termination of Service
17
8.8
 
Nontransferability of Stock Award Rights
17
9.
 
Terms and Conditions of Performance Awards
17
9.1
 
Types of Performance Awards Authorized
17
9.2
 
Initial Value of Performance Shares and Performance Units
17
9.3
 
Establishment of Performance Period, Performance Goals and Performance Award
Formula
18
9.4
 
Measurement of Performance Goals
18
9.5
 
Settlement of Performance Awards
18
9.6
 
Dividend Equivalents
19
9.7
 
Effect of Termination of Service
19
9.8
 
Nontransferability of Performance Awards
20
10.
 
Performance-Based Compensation under Code Section 162(m)
20
10.1
 
General
20
10.2
 
Performance Goals
20
10.3
 
Performance Goals Based on Performance Measures
22
11.
 
Standard Forms of Award Agreement
24
11.1
 
Award Agreements
24


-ii-



--------------------------------------------------------------------------------



11.2
 
Authority to Vary Terms
25
11.3
 
Clawback/Recovery
25
12.
 
Change of Control
25
12.1
 
Awards Granted Prior to January 24, 2008
25
12.2
 
Awards Granted On or After January 24, 2008
26
13.
 
Compliance with Securities Law
28
14.
 
Tax Withholding
28
14.1
 
Tax Withholding in General
28
14.2
 
Withholding in Shares
28
15.
 
Termination or Amendment of Plan
29
16.
 
Miscellaneous Provisions
29
16.1
 
Repurchase Rights
29
16.2
 
Provision of Information
29
16.3
 
Rights as Employee, Consultant or Director
29
16.4
 
Rights as a Stockholder
29
16.5
 
Fractional Shares
30
16.6
 
Beneficiary Designation
30
16.7
 
Unfunded Obligation
30
16.8
 
Section 409A
30





    


    
    



-iii-



--------------------------------------------------------------------------------



Exhibit 10.1

ADOBE SYSTEMS INCORPORATED
2003 EQUITY INCENTIVE PLAN


1.ESTABLISHMENT, PURPOSE AND TERM OF PLAN.
1.1    Establishment. Adobe Systems Incorporated, a Delaware corporation, hereby
establishes the Adobe Systems Incorporated 2003 Equity Incentive Plan (as
amended and restated, the “Plan”) effective as of April 9, 2003, the date of its
approval by the stockholders of the Company (the “Effective Date”).
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract, retain and reward persons performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group. The Plan seeks to achieve this
purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Stock Purchase Rights, Stock Bonuses, Restricted Stock Units,
Performance Shares and Performance Units.
1.3    Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, all Incentive Stock Options shall
be granted, if at all, within ten (10) years from the earlier of the date the
Plan is adopted, as amended, by the Board or the date the Plan is duly approved,
as amended, by the stockholders of the Company.
2.    DEFINITIONS AND CONSTRUCTION.
2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)    “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S‑8 under the Securities Act.
(b)    “Award” means any Option, SAR, Stock Purchase Right, Stock Bonus,
Restricted Stock Unit, Performance Share or Performance Unit granted under the
Plan.
(c)    “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award

    



--------------------------------------------------------------------------------



granted to the Participant. An Award Agreement may be an “Option Agreement, an
“SAR Agreement,” a “Stock Purchase Agreement,” a “Stock Bonus Agreement, ” a
“Restricted Stock Unit Agreement,” ” a “Performance Share Agreement” or a
“Performance Unit Agreement.”
(d)    “Board” means the Board of Directors of the Company.
(e)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(f)    “Committee” means the Executive Compensation Committee or other committee
of the Board duly appointed to administer the Plan and having such powers as
shall be specified by the Board. If no committee of the Board has been appointed
to administer the Plan, the Board shall exercise all of the powers of the
Committee granted herein, and, in any event, the Board may in its discretion
exercise any or all of such powers.
(g)    “Company” means Adobe Systems Incorporated, a Delaware corporation, or
any successor corporation thereto.
(h)    “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on (i) registration on a Form S‑8 Registration Statement under the
Securities Act, or (ii) Rule 701 of the Securities Act, or (iii) other means of
compliance with the securities laws of all relevant jurisdictions.
(i)    “Director” means a member of the Board or the board of directors of any
other Participating Company.
(j)    “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) and 409A(a)(2)(c)(i) of the Code.
(k)    “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one share of Stock for each
share of Stock represented by an Award held by such Participant.
(l)    “Employee” means any person treated as an employee (including an Officer
or a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan.
(m)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.

-2-



--------------------------------------------------------------------------------



(n)    “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
(i)    If, on such date, the Stock is listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be the closing price of a share of Stock (or the mean of the closing bid
and asked prices of a share of Stock if the Stock is so quoted instead) as
quoted on the Nasdaq Global Select Market, The Nasdaq SmallCap Market or such
other national or regional securities exchange or market system constituting the
primary market for the Stock, as reported in The Wall Street Journal or such
other source as the Company deems reliable. If the relevant date does not fall
on a day on which the Stock has traded on such securities exchange or market
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded prior to the relevant date, or
such other appropriate day as shall be determined by the Committee, in its
discretion.
(ii)    If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
(o)    “Incentive Stock Option” means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code. If an Option is not specifically
designated as an Incentive Stock Option, or if an Option is designated as an
Incentive Stock Option but some portion or all of the Option fails to qualify as
an Incentive Stock Option under the applicable rules, then the Option (or
portion thereof) will be a Nonstatutory Stock Option.
(p)    “Insider” means an Officer, a member of the Board or any other person
whose transactions in Stock are subject to Section 16 of the Exchange Act.
(q)    “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.
(r)    “Officer” means any person designated by the Board as an officer of the
Company.
(s)    “Option” means the right to purchase Stock at a stated price for a
specified period of time granted to a participant pursuant to Section 6 of the
Plan. An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.
(t)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.

-3-



--------------------------------------------------------------------------------



(u)    “Participant” means any eligible person who has been granted one or more
Awards.
(v)    “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
(w)    “Participating Company Group” means, at any point in time, all
corporations collectively which are then Participating Companies.
(x)    “Performance Award” means an Award of Performance Shares or Performance
Units.
(y)    “Performance Award Formula” means, for an Award, a formula or table
established by the Committee, which provides the basis for computing the value
of an Award at one or more threshold levels of attainment of the applicable
Performance Goal(s) measured as of the end of the applicable Performance Period.
(z)    “Performance Goal” means a performance goal established by the Committee
and may or may not include performance goals relating to a Performance Measure
(as defined in Section 10).
(aa)    “Performance Period” means a period established by the Committee at the
end of which one or more Performance Goals are to be measured.
(bb)    “Performance Share” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Share based on performance.
(cc)    “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Unit based upon performance.
(dd)    “Predecessor Plans” mean, collectively, the Adobe Systems Incorporated
1994 Stock Option Plan and the Adobe Systems Incorporated 1999 Equity Incentive
Plan.
(ee)    “Restricted Stock Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 8 of the Plan to receive one share
of Stock, a cash payment equal to the value of one share of Stock, or a
combination thereof, as determined in the sole discretion of the Committee.
(ff)    “Restriction Period” means the period established in accordance with
Section 8.5 of the Plan during which shares subject to a Stock Award are subject
to Vesting Conditions.
(gg)    “Rule 16b‑3” means Rule 16b‑3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.

-4-



--------------------------------------------------------------------------------



(hh)    “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 7 of the Plan to receive payment of an amount
equal to the excess, if any, of the Fair Market Value of a share of Stock on the
date of exercise of the SAR over the exercise price.
(ii)    “Section 162(m)” means Section 162(m) of the Code.
(jj)    “Securities Act” means the Securities Act of 1933, as amended.
(kk)    “Service” means a Participant’s employment or service with the
Participating Company Group as an Employee, a Consultant or a Director,
whichever such capacity the Participant held on the date of grant of an Award.
Unless otherwise determined by the Committee, a Participant’s Service shall be
deemed to have terminated if the Participant ceases to render service to the
Participating Company Group in such initial capacity. However, a Participant’s
Service shall not be deemed to have terminated merely because of a change in the
Participating Company for which the Participant renders such Service in such
initial capacity, provided that there is no interruption or termination of the
Participant’s Service. A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the corporation
for which the Participant performs Service ceasing to be a Participating
Company. Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.
(ll)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2 of the Plan.
(mm)    “Stock Award” means an Award of a Stock Bonus, a Stock Purchase Right or
a Restricted Stock Unit Award.
(nn)    “Stock Bonus” means Stock granted to a Participant pursuant to Section 8
of the Plan.
(oo)    “Stock Purchase Right” means a right to purchase Stock granted to a
Participant pursuant to Section 8 of the Plan.
(pp)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(qq)    “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
(rr)    “Vesting Conditions” mean those conditions established in accordance
with Section 8.5 of the Plan prior to the satisfaction of which shares subject
to a Stock Award remain subject to forfeiture or a repurchase option in favor of
the Company.

-5-



--------------------------------------------------------------------------------



2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.    ADMINISTRATION.
3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.
3.2    Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has apparent authority with respect
to such matter, right, obligation, determination or election. To the extent
consistent with applicable law (including but not limited to Delaware General
Corporation Law Section 157(c)), the Board may, in its discretion, delegate to a
committee comprised of one or more Officers (any such committee, an “Officer
Committee”) the authority to designate Employees (other than themselves) to
receive one or more Options or rights to acquire shares of Stock and to
determine the number of shares of Stock subject to such Options and rights,
without further approval of the Board or the Committee. Any such grants will be
subject to the terms of the Board resolutions providing for such delegation of
authority.
3.3    Administration with Respect to Insiders. With respect to participation by
Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, the Plan shall
be administered in compliance with the requirements, if any, of Rule 16b‑3.
3.4    Committee Complying with Section 162(m). If the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of two or more “outside directors” within the meaning of
Section 162(m) to approve the grant of any Award which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m).
3.5    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
(a)    to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;
(b)    to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;

-6-



--------------------------------------------------------------------------------



(c)    to determine the Fair Market Value of shares of Stock or other property;
(d)    to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award, (vii) the effect of the Participant’s
termination of Service on any of the foregoing, and (viii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;
(e)    to determine whether an Award of SARs, Restricted Stock Units,
Performance Shares or Performance Units will be settled in shares of Stock,
cash, or in any combination thereof;
(f)    to approve one or more forms of Award Agreement;
(g)    to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
(h)    to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
(i)    to prescribe, amend or rescind rules, guidelines and policies relating to
the plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws of or to accommodate the laws, regulations,
tax or accounting effectiveness, accounting principles or custom of, foreign
jurisdictions whose citizens may be granted Awards; and
(j)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law.
3.6    Repricing. Without the affirmative vote of holders of a majority of the
shares of Stock cast in person or by proxy at a meeting of the stockholders of
the Company at which a quorum representing a majority of all outstanding shares
of Stock is present or represented by proxy, the Board shall not approve a
program providing for either (a) the cancellation of outstanding Options or SARs
and the grant in substitution therefor of new Awards having a lower exercise or
purchase price or (b) the amendment of outstanding Options or SARs

-7-



--------------------------------------------------------------------------------



to reduce the exercise price thereof. This paragraph shall not be construed to
apply to “issuing or assuming a stock option in a transaction to which section
424(a) applies,” within the meaning of Section 424 of the Code.
3.7    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
4.    SHARES SUBJECT TO PLAN.
4.1    Maximum Number of Shares Issuable. Subject to adjustment as provided in
Section 4.2, the maximum aggregate number of shares of Stock that may be issued
under the Plan shall be two hundred fifty-five million nine hundred ninety-nine
thousand six hundred twenty (255,999,620) . The number of shares of stock
available for issuance under the Plan shall be reduced (a) by one share for each
share issued pursuant to options or rights granted pursuant to the Predecessor
Plans or pursuant to Options or Stock Appreciation Rights, and (b) by one and
seventy seven-hundredths (1.77) shares for each share issued pursuant to Awards
other than those set forth in the preceding clause (a); provided, however, that
(A) for Awards granted prior to April 5, 2007, the reduction was one share of
Stock for each share of Stock issued pursuant to any Awards, (B) for Awards
granted on April 5, 2007 through and including April 9, 2008, the reduction was
two and one-tenth (2.1) shares for each share issued pursuant to any Awards
other than options or rights granted pursuant to the Predecessor Plans or
pursuant to Options or Stock Appreciation Rights, and (C) for Awards granted on
April 10, 2008 through and including March 31, 2009, the reduction was two and
four-tenths (2.4) shares for each share issued pursuant to any Awards other than
options or rights granted pursuant to the Predecessor Plans or pursuant to
Options or Stock Appreciation Rights. Such shares shall consist of authorized
but unissued or reacquired shares of Stock or any combination thereof. If an
outstanding Award for any reason expires or is terminated or canceled without
having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award subject to forfeiture or repurchase are forfeited or
repurchased by the Company at the Participant’s purchase price to effect a
forfeiture of unvested shares upon termination of Service, the shares of Stock
allocable to the terminated portion of such Award or such forfeited or
repurchased shares

-8-



--------------------------------------------------------------------------------



of Stock shall be added back to the Plan share reserve in an amount
corresponding to the reduction in such share reserve previously made in
accordance with the rules described above in this Section 4.1 and again be
available for issuance under the Plan. Shares of Stock shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of an Award
(other than a SAR that may be settled in shares of Stock and/or cash) that is
settled in cash. Shares withheld in satisfaction of tax withholding obligations
pursuant to Section 14.2 shall not again become available for issuance under the
Plan. Upon exercise of a SAR, whether in cash or shares of Stock, the number of
shares available for issuance under the Plan shall be reduced by the gross
number of shares for which the SAR is exercised. If the exercise price of an
Option is paid by “net exercise” (as described in Section 6.3(a)(iv)) or tender
to the Company, or attestation to the ownership, of shares of Stock owned by the
Participant, the number of shares available for issuance under the Plan shall be
reduced by the gross number of shares for which the Option is exercised.
4.2    Adjustments for Changes in Capital Structure. In the event of any change
in the Stock through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the stockholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and class of shares subject to the Plan, in the ISO
Share Limit (as defined in Section 5.3(a)), the Award limits set forth in
Section 5.4 and to any outstanding Awards, and in the exercise or purchase price
per share under any outstanding Award. Notwithstanding the foregoing, any
fractional share resulting from an adjustment pursuant to this Section 4.2 shall
be rounded down to the nearest whole number, and in no event may the exercise or
purchase price under any Award be decreased to an amount less than the par
value, if any, of the stock subject to such Award. The adjustments determined by
the Committee pursuant to this Section 4.2 shall be final, binding and
conclusive.
5.    ELIGIBILITY AND AWARD LIMITATIONS.
5.1    Persons Eligible for Awards. Awards may be granted only to Employees,
Directors and Consultants. No Award shall be granted prior to the date on which
such person commences Service.
5.2    Participation. Except as otherwise provided in Section 3.2, Awards are
granted solely at the discretion of the Committee. Eligible persons may be
granted more than one (1) Award. However, eligibility in accordance with this
Section shall not entitle any person to be granted an Award, or, having been
granted an Award, to be granted an additional Award.
5.3    Incentive Stock Option Limitations.
(a)    Persons Eligible. An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company, a
Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any

-9-



--------------------------------------------------------------------------------



person who is not an Employee of an ISO-Qualifying Corporation on the effective
date of the grant of an Option to such person, but who is otherwise an Employee
or a Director of, or Consultant to, the Company or any of its Affiliates, may be
granted only a Nonstatutory Stock Option.
(b)    ISO Share Limit. Subject to adjustment as provided in Section 4.2, the
maximum number of shares of Stock that may be issued upon the exercise of
Incentive Stock Options granted under the Plan and the Predecessor Plans will
equal the aggregate Share number stated in the first sentence of Section 4.1,
plus, to the extent allowable under Code Section 422 and the Treasury
Regulations promulgated thereunder, any shares of Stock that become available
for issuance under the Plan pursuant to Section 4.1 (the “ISO Share Limit”).
(c)    Fair Market Value Limitation. To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of stock shall be determined as of the time the option
with respect to such stock is granted. If the Code is amended to provide for a
different limitation from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, each portion shall be separately identified.
(d)    Leaves of Absence. For purposes of Incentive Stock Options, no leave of
absence may exceed three (3) months, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, then six (6)
months following the first (1st) day of such leave, any Incentive Stock Option
held by the Participant will cease to be treated as an Incentive Stock Option
and will be treated for tax purposes as a Nonstatutory Stock Option.
5.4    Award Limits.
(a)    Section 162(m) Award Limits. The following limits shall apply to the
grant of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m).
(i)    Options and SARs. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than four
million (4,000,000)

-10-



--------------------------------------------------------------------------------



shares of Stock. An Option which is canceled (or a Freestanding SAR as to which
the exercise price is reduced to reflect a reduction in the Fair Market Value of
the Stock) in the same fiscal year of the Company in which it was granted shall
continue to be counted against such limit for such fiscal year.
(ii)    Stock Awards. Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Stock Awards intended to qualify as “performance based compensation” under
Section 162(m) for more than one million five hundred thousand (1,500,000)
shares of Stock in the aggregate.
(iii)    Performance Awards. Subject to adjustment as provided in Section 4.2,
no Employee shall be granted (A) an Award of Performance Shares intended to
qualify as “performance based compensation” under Section 162(m), which could
result in such Employee receiving more than one million five hundred thousand
(1,500,000) shares of Stock in the aggregate during any fiscal year of the
Company, or (B) an Award of Performance Units intended to qualify as
“performance based compensation” under Section 162(m), which could result in
such Employee receiving more than two million five hundred thousand dollars
($2,500,000) during any fiscal year of the Company.
(b)    Clarification of Limits. For purposes of clarification regarding the
foregoing limits, (A) Awards granted in previous fiscal years will not count
against the Award limits in subsequent fiscal years even if the Awards from
previous fiscal years are earned or otherwise settled in fiscal years following
the fiscal year in which they are granted, and (B) more than one Award of the
same type can be granted in a fiscal year as long as the aggregate number of
shares of Stock granted pursuant to all Awards of that type (and that are
intended to qualify as “performance based compensation” under Section 162(m)) do
not exceed the fiscal year limit applicable to that Award type.
6.    TERMS AND CONDITIONS OF OPTIONS.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may incorporate all or any of the terms of the
Plan by reference and shall comply with and be subject to the following terms
and conditions:
6.1    Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted

-11-



--------------------------------------------------------------------------------



pursuant to an assumption or substitution for another option in a manner
qualifying under the provisions of Sections 409A and 424(a) of the Code.
6.2    Exercisability and Term of Options. Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of seven
(7) years after the effective date of grant of such Option, and (b) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option.
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, any Option granted hereunder to an Employee, Consultant or
Director shall terminate seven (7) years after the effective date of grant of
the Option, unless earlier terminated in accordance with its provisions.
6.3    Payment of Exercise Price.
(a)    Forms of Consideration Authorized. Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or cash equivalent,
(ii) by tender to the Company, or attestation to the ownership, of shares of
Stock owned by the Participant having a Fair Market Value not less than the
exercise price, (iii) by delivery of a properly executed notice of exercise
together with irrevocable instructions to a broker providing for the assignment
to the Company of the proceeds of a sale or loan with respect to some or all of
the shares being acquired upon the exercise of the Option (including, without
limitation, through an exercise complying with the provisions of Regulation T as
promulgated from time to time by the Board of Governors of the Federal Reserve
System) (a “Cashless Exercise”), (iv) by a “net exercise” arrangement pursuant
to which the Company will reduce the number of shares of Stock issued upon
exercise by the largest whole number of shares with a Fair Market Value that
does not exceed the aggregate exercise price; provided, however, that the
Company shall accept a cash or other payment from the Participant to the extent
of any remaining balance of the aggregate exercise price not satisfied by such
reduction in the number of whole shares to be issued; provided further, however,
that shares of Stock will no longer be outstanding under an Option and will not
be exercisable thereafter to the extent that (A) shares are used to pay the
exercise price pursuant to the “net exercise,” (B) shares are delivered to the
Participant as a result of such exercise, and (C) shares are withheld to satisfy
tax withholding obligations; or (v) by such other consideration as may be
approved by the Committee from time to time to the extent permitted by
applicable law, or (v) by any combination thereof. The Committee may at any time
or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.
(b)    Limitations on Forms of Consideration.
(i)    Tender of Stock. Notwithstanding the foregoing, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock to the extent such tender or attestation would constitute a violation
of the provisions of

-12-



--------------------------------------------------------------------------------



any law, regulation or agreement restricting the redemption of the Company’s
stock. Unless otherwise provided by the Committee, an Option may not be
exercised by tender to the Company, or attestation to the ownership, of shares
of Stock unless such shares either have been owned by the Participant for more
than six (6) months (or such longer or shorter period as necessary to avoid a
charge to earnings for financial accounting purposes) and not used for another
Option exercise by attestation during any such period or were not acquired,
directly or indirectly, from the Company.
(ii)    Cashless Exercise. The Company reserves, at any and all times, the
right, in the Company’s sole and absolute discretion, to establish, decline to
approve or terminate any program or procedures for the exercise of Options by
means of a Cashless Exercise.
6.4    Effect of Termination of Service. An Option shall be exercisable after a
Participant’s termination of Service to such extent and during such period as
determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such Option or in another written agreement between the
Company and the Participant.
6.5    Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. No Option shall be assignable or transferable
by the Participant, except by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, and set forth in the Award Agreement evidencing such Option, an
Option shall be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S‑8
Registration Statement under the Securities Act.
7.    TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.
SARs shall be evidenced by Award Agreements specifying the number of shares of
Stock subject to the Award, in such form as the Committee shall from time to
time establish. No SAR or purported SAR shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing SARs may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:
7.1    Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
7.2    Exercise Price. The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the

-13-



--------------------------------------------------------------------------------



exercise price per share subject to a Freestanding SAR shall be not less than
the Fair Market Value of a share of Stock on the effective date of grant of the
SAR.
7.3    Exercisability and Term of SARs.
(a)    Tandem SARs. Tandem SARs shall be exercisable only at the time and to the
extent, and only to the extent, that the related Option is exercisable, subject
to such provisions as the Committee may specify where the Tandem SAR is granted
with respect to less than the full number of shares of Stock subject to the
related Option. The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms. A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled. Upon the exercise
of a Tandem SAR with respect to some or all of the shares subject to such SAR,
the related Option shall be canceled automatically as to the number of shares
with respect to which the Tandem SAR was exercised. Upon the exercise of an
Option related to a Tandem SAR as to some or all of the shares subject to such
Option, the related Tandem SAR shall be canceled automatically as to the number
of shares with respect to which the related Option was exercised.
(b)    Freestanding SARs. Freestanding SARs shall be exercisable at such time or
times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of eight (8)
years after the effective date of grant of such SAR.
7.4    Exercise of SARs. Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price. Payment of such amount shall be
made in cash, shares of Stock, or any combination thereof as determined by the
Committee. Unless otherwise provided in the Award Agreement evidencing such SAR,
payment shall be made in a lump sum as soon as practicable following the date of
exercise of the SAR. The Award Agreement evidencing any SAR may provide for
deferred payment in a lump sum or in installments. When payment is to be made in
shares of Stock, the number of shares to be issued shall be determined on the
basis of the Fair Market Value of a share of Stock on the date of exercise of
the SAR. For purposes of Section 7, an SAR shall be deemed exercised on the date
on which the Company receives notice of exercise from the Participant.
7.5    Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion.

-14-



--------------------------------------------------------------------------------



7.6    Effect of Termination of Service. An SAR shall be exercisable after a
Participant’s termination of Service to such extent and during such period as
determined by the Committee, in its discretion, and set forth in the Award
Agreement evidencing such SAR or in another written agreement between the
Company and the Participant.
7.7    Nontransferability of SARs. SARs may not be assigned or transferred in
any manner except by will or the laws of descent and distribution, and, during
the lifetime of the Participant, shall be exercisable only by the Participant or
the Participant’s guardian or legal representative.
8.    TERMS AND CONDITIONS OF STOCK AWARDS.
Stock Awards shall be evidenced by Award Agreements specifying whether the Award
is a Stock Bonus, a Stock Purchase Right or a Restricted Stock Unit, and the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No Stock Award or purported Stock Award shall
be a valid and binding obligation of the Company unless evidenced by a fully
executed Award Agreement. Award Agreements evidencing Stock Awards may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
8.1    Types of Stock Awards Authorized. Stock Awards may be in the form of a
Stock Bonus, a Stock Purchase Right or a Restricted Stock Unit. Stock Awards may
be granted or vest upon such conditions as the Committee shall determine,
including, without limitation, service to a Participating Company or upon the
attainment of one or more Performance Goals. If either the grant of a Stock
Award or the lapsing of the Restriction Period is to be contingent upon the
attainment of one or more Performance Goals based on Performance Measures, the
Committee shall follow procedures set forth in Section 10 if they are intended
to qualify as “performance based compensation” under Section 162(m).
8.2    Purchase Price. The purchase price for shares of Stock issuable under
each Stock Purchase Right shall be established by the Committee in its
discretion. No monetary payment (other than applicable tax withholding) shall be
required as a condition of receiving shares of Stock pursuant to a Stock Bonus,
the consideration for which shall be services actually rendered to a
Participating Company or for its benefit. Notwithstanding the foregoing, the
Participant shall furnish consideration in the form of cash or past services
rendered to a Participating Company or for its benefit having a value not less
than the par value of the shares of Stock subject to such Stock Award.
8.3    Purchase Period. A Stock Purchase Right shall be exercisable within a
period established by the Committee, which shall in no event exceed thirty (30)
days from the effective date of the grant of the Stock Purchase Right; provided,
however, that no Stock Purchase Right granted to an Employee, a Consultant or a
Director may become exercisable prior to the date on which such person commences
Service.
8.4    Payment of Purchase Price. Stock Bonuses shall be issued in consideration
for past services actually rendered to a Participating Company or for its
benefit. At

-15-



--------------------------------------------------------------------------------



the time of grant of Restricted Stock Units, the Committee will determine the
consideration, if any, to be paid by the Participant upon delivery of each share
of Stock acquired pursuant to Restricted Stock Units. Except as otherwise
provided below, payment of the purchase price for the number of shares of Stock
being purchased pursuant to any Stock Purchase Right or delivered pursuant to a
Restricted Stock Unit shall be made (i) in cash, by check, or cash equivalent,
(ii) by such other consideration as may be approved by the Committee from time
to time to the extent permitted by applicable law, or (iii) by any combination
thereof, in each case consistent with any requirements under applicable law
regarding payment in respect of the “par value” of the Stock. The Committee may
at any time or from time to time grant Stock Purchase Rights or Restricted Stock
Units which do not permit all of the foregoing forms of consideration to be used
in payment of the purchase price or which otherwise restrict one or more forms
of consideration.
8.5    Vesting; Restrictions on Transfer; Deferral. Shares issued pursuant to
any Stock Award (including, without limitation, the percentage of actual
achievement relative to pre-established target Performance Goals) may or may not
be made subject to vesting conditioned upon the satisfaction of such Service
requirements, conditions, restrictions or performance criteria, including,
without limitation, a Performance Award Formula and/or Performance Goals (the
“Vesting Conditions”), as shall be established by the Committee and set forth in
the Award Agreement evidencing such Award. During any period (the “Restriction
Period”) in which shares acquired pursuant to a Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to a Change of
Control as provided in Section 12, or as provided in Section 8.8. Upon request
by the Company, each Participant shall execute any agreement evidencing such
transfer restrictions prior to the receipt of shares of Stock hereunder and
shall promptly present to the Company any and all certificates representing
shares of Stock acquired hereunder for the placement on such certificates of
appropriate legends evidencing any such transfer restrictions. Restricted Stock
Units may be subject to such conditions that may delay the delivery of the
shares of Stock (or their cash equivalent) subject to Restricted Stock Units
after the vesting of such Award.
8.6    Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.5 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Stock Bonus or Restricted Stock Purchase
Right, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to such shares.
With respect to Restricted Stock Units, the Committee may, in its sole
discretion, provide that dividend equivalents shall not be paid or provide
either for the current payment of dividend equivalents or for the accumulation
and payment of dividend equivalents to the extent that the Restricted Stock
Units become nonforfeitable. In the event of a dividend or distribution paid in
shares of Stock or any other adjustment made upon a change in the capital
structure of the Company as described in Section 4.2, then any and all new,
substituted or additional securities or other property (other than normal cash
dividends) to which the Participant is entitled by reason of the Participant’s
Stock Award shall be immediately subject to the same Vesting Conditions

-16-



--------------------------------------------------------------------------------



and, if applicable, deferral elections as the shares subject to the Stock Award
with respect to which such dividends or distributions were paid or adjustments
were made.
8.7    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Stock Award and set forth in the Award Agreement or
in another written agreement between the Company and the Participant, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (i) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Stock Purchase
Right which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service, (ii) the Participant shall forfeit to the
Company any shares acquired by the Participant pursuant to a Stock Bonus which
remain subject to Vesting Conditions as of the date of the Participant’s
termination of Service and (iii) the Participant shall forfeit all rights in any
portion of a Restricted Stock Unit award that has not vested as of the date of
the Participant’s termination of Service. The Company shall have the right to
assign at any time any repurchase right it may have, whether or not such right
is then exercisable, to one or more persons as may be selected by the Company.
8.8    Nontransferability of Stock Award Rights. Rights to acquire shares of
Stock pursuant to a Stock Award may not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant’s
beneficiary, except by will or the laws of descent and distribution, and, during
the lifetime of the Participant, shall be exercisable only by the Participant or
the Participant’s guardian or legal representative.
9.    TERMS AND CONDITIONS OF PERFORMANCE AWARDS. Performance Awards shall be
evidenced by Award Agreements in such form as the Committee shall from time to
time establish. No Performance Award or purported Performance Award shall be a
valid and binding obligation of the Company unless evidenced by a fully executed
Award Agreement. Award Agreements evidencing Performance Awards may incorporate
all or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:
9.1    Types of Performance Awards Authorized. Performance Awards may be in the
form of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award. Awards intended to
qualify as “performance based compensation” under Section 162(m) shall also be
subject to the provisions of Section 10.
9.2    Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share, and each Performance Unit
shall have an initial value of one hundred dollars ($100). The final

-17-



--------------------------------------------------------------------------------



value payable to the Participant in settlement of a Performance Award determined
on the basis of the applicable Performance Award Formula will depend on the
extent to which Performance Goals established by the Committee are attained
within the applicable Performance Period established by the Committee.
9.3    Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.
9.4    Measurement of Performance Goals. The Performance Goals shall be
established by the Committee on the basis of achievement of Company-wide,
divisional, or individual goals, applicable federal or state securities laws, or
any other basis determined by the Committee in its discretion, except with
respect to Awards intended to qualify as “performance based compensation” under
Section 162(m), in which case the provisions of Section 10 will apply thereto.
Performance Goals may include a minimum, maximum, target level and intermediate
levels of performance, with the final value of a Performance Award determined
under the applicable Performance Award Formula by the level attained during the
applicable Performance Period. A Performance Goal may be stated as an absolute
value or as a value determined relative to a standard selected by the Committee.
Performance Goals may differ from Participant to Participant and from Award to
Award.
9.5    Settlement of Performance Awards.
(a)    Determination of Final Value. As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall determine the extent to which the applicable Performance Goals
have been attained and the resulting final value of the Award earned by the
Participant and to be paid upon its settlement in accordance with the applicable
Performance Award Formula.
(b)    Discretionary Adjustment of Award Formula. In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award granted to any Participant to
reflect such Participant’s individual performance in his or her position with
the Company or such other factors as the Committee may determine, except with
respect to Awards intended to qualify as “performance based compensation” under
Section 162(m), in which case the provisions of Section 10 will apply thereto.
If permitted under a Participant’s Award Agreement, the Committee shall have the
discretion, on the basis of such criteria as may be established by the
Committee, to reduce some or all of the value of the Performance Award that
would otherwise be paid to the Participant upon its settlement notwithstanding
the attainment of any Performance Goal and the resulting value of the
Performance Award determined in accordance with the Performance Award Formula.

-18-



--------------------------------------------------------------------------------



(c)    Effect of Leaves of Absence. Unless otherwise required by law, payment of
the final value, if any, of a Performance Award held by a Participant who has
taken in excess of thirty (30) days of leaves of absence during a Performance
Period shall be prorated on the basis of the number of days of the Participant’s
Service during the Performance Period during which the Participant was not on a
leave of absence.
(d)    Notice to Participants. As soon as practicable following the Committee’s
determination in accordance with Sections 9.5(a) and (b), the Company shall
notify each Participant of the determination of the Committee.
(e)    Payment in Settlement of Performance Awards. As soon as practicable
following the Committee’s determination in accordance with Sections 9.5(a) and
(b), payment shall be made to each eligible Participant (or such Participant’s
legal representative or other person who acquired the right to receive such
payment by reason of the Participant’s death) of the final value of the
Participant’s Performance Award. Payment of such amount shall be made in cash,
shares of Stock, or a combination thereof as determined by the Committee. Unless
otherwise provided in the Award Agreement evidencing a Performance Award,
payment shall be made in a lump sum. An Award Agreement may provide for deferred
payment in a lump sum or in installments at the election of the Participant or
otherwise. If any payment is to be made on a deferred basis, the Committee may,
but shall not be obligated to, provide for the payment during the deferral
period of Dividend Equivalents or interest.
(f)    Provisions Applicable to Payment in Shares. If payment is to be made in
shares of Stock, the number of such shares shall be determined by dividing the
final value of the Performance Award by the value of a share of Stock determined
by the method specified in the Award Agreement. Such methods may include,
without limitation, the closing market price on a specified date (such as the
settlement date) or an average of market prices over a series of trading days.
Shares of Stock issued in payment of any Performance Award may be fully vested
and freely transferable shares or may be shares of Stock subject to Vesting
Conditions as provided in Section 8.5. Any shares subject to Vesting Conditions
shall be evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.
9.6    Dividend Equivalents. In its discretion, the Committee may provide in the
Award Agreement evidencing any Performance Share Award that the Participant
shall be entitled to receive Dividend Equivalents with respect to the payment of
cash dividends on Stock having a record date prior to the date on which the
Performance Shares are settled or forfeited. Dividend Equivalents may be paid
currently or may be accumulated and paid to the extent that Performance Shares
become nonforfeitable, as determined by the Committee. Settlement of Dividend
Equivalents may be made in cash, shares of Stock, or a combination thereof as
determined by the Committee, and may be paid on the same basis as settlement of
the related Performance Share as provided in Section 9.5. Dividend Equivalents
shall not be paid with respect to Performance Units.
9.7    Effect of Termination of Service. The effect of a Participant’s
termination of Service on the Participant’s Performance Award shall be as
determined by the

-19-



--------------------------------------------------------------------------------



Committee, in its discretion, and set forth in the Award Agreement evidencing
such Performance Award or in another written agreement between the Company and
the Participant.
9.8    Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award may be subject
in any manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except by will or by the laws of descent and
distribution. All rights with respect to a Performance Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.
10.    PERFORMANCE-BASED COMPENSATION UNDER CODE SECTION 162(M).
10.1    General. If the Committee, which is constituted to comply with
Section 3.4, in its discretion, decides to grant an Award intended to qualify as
“performance-based compensation” under Section 162(m), the provisions of this
Section 10 will control over any contrary provision in the Plan; provided,
however, nothing in this Section 10 will prohibit the ability of a Committee in
its discretion to grant Awards that are not intended to qualify as
“performance-based compensation” under Section 162(m) to such Participants that
are based on Performance Goals or other specific criteria or goals, but that do
not satisfy the requirements of this Section 10.
10.2    Performance Goals. The granting and/or vesting of Stock Awards or Awards
of Performance Shares or Performance Units may be made subject to the attainment
of Performance Goals relating to one or more measures of business or financial
performance (each, a “Performance Measure”), which may include one or more of
the following, as determined by the Committee:
(i)    growth in revenue or product revenue;
(ii)    recurring revenue;
(iii)    annualized recurring revenue;
(iv)    growth in the market price of the Stock;
(v)    operating margin;
(vi)    margin, including gross margin;
(vii)    operating income;
(viii)    operating income after taxes;
(ix)    operating profit or net operating profit;

-20-



--------------------------------------------------------------------------------



(x)    pre-tax profit;
(xi)    earnings before interest, taxes and depreciation;
(xii)    earnings before interest, taxes, depreciation and amortization;
(xiii)    income, before or after taxes (including net income);
(xiv)    total return on shares of Stock or total stockholder return;
(xv)    earnings, including but not limited to earnings per share and net
earnings;
(xvi)    return on stockholder equity or average stockholders’ equity;
(xvii)    return on net assets;
(xviii)    return on assets, investment or capital employed;
(xix)    expenses;
(xx)    cost reduction goals;
(xxi)    return on capital;
(xxii)    economic value added;
(xxiii)    market share;
(xxiv)    operating cash flow;
(xxv)    cash flow, as indicated by book earnings before interest, taxes,
depreciation and amortization;
(xxvi)    cash flow per share;
(xxvii)    improvement in or attainment of working capital levels;
(xxviii)     debt reduction;
(xxix)    debt levels;
(xxx)    capital expenditures;
(xxxi)    sales or revenue targets, including product or product family targets;

-21-



--------------------------------------------------------------------------------



(xxxii)    bookings;
(xxxiii)     billings;
(xxxiv)     workforce diversity;
(xxxv)    customer satisfaction;
(xxxvi)     implementation or completion of projects or processes;
(xxxvii)    improvement in or attainment of working capital levels;
(xxxviii)    stockholders’ equity; and
(xxxix)    other measures of performance selected by the Committee to the extent
consistent with Section 162(m).
10.3    Performance Goals Based on Performance Measures.
(a)    Determination of Performance Goals Based on Performance Measures.
Performance Goals based on Performance Measures may differ from Participant to
Participant and from Award to Award. In establishing a Performance Goal based on
Performance Measures, the Committee may provide that performance shall be
appropriately adjusted as follows:
(i)    to include or exclude restructuring and/or other nonrecurring charges;
(ii)    to include or exclude exchange rate effects, as applicable, for non-U.S.
dollar denominated Performance Goals;
(iii)    to include or exclude the effects of changes to generally accepted
accounting principles required by the Financial Accounting Standards Board;
(iv)    to include or exclude the effects of any statutory adjustments to
corporate tax rates;
(v)    to include or exclude the effects of any “extraordinary items” as
determined under generally accepted accounting principles;
(vi)    to include or exclude the effect of payment of bonuses under any cash
bonus plan of the Company;
(vii)    to include or exclude the effect of stock based compensation and/or
deferred compensation;
(viii)    to include or exclude any other unusual, non-recurring gain or loss or
other extraordinary item;

-22-



--------------------------------------------------------------------------------



(ix)    to respond to, or in anticipation of, any unusual or extraordinary
corporate item, transaction, event or development;
(x)    to respond to, or in anticipation of, changes in applicable laws,
regulations, accounting principles, or business conditions; to include or
exclude the effects of divestitures, acquisitions or joint ventures;
(xi)    to include or exclude the effects on reported financial results of
changes in accounting treatment for certain transactions as a result of business
model changes;
(xii)    to include or exclude the effects of discontinued operations that do
not qualify as a segment of a business unit under generally accepted accounting
principles;
(xiii)    to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture;
(xiv)    to include or exclude the effect of any change in the outstanding
shares of Stock by reason of any stock dividend or split, stock repurchase,
reorganization, recapitalization, merger, consolidation, spin-off, combination
or exchange of shares or other similar corporate change, or any distributions to
common shareholders other than regular cash dividends;
(xv)    to reflect a corporate transaction, such as a merger, consolidation,
separation (including a spinoff or other distribution of stock or property by a
corporation), or reorganization (whether or not such reorganization comes within
the definition of such term in Section 368 of the Code);
(xvi)    to reflect any partial or complete corporate liquidation;
(xvii)    to reflect shippable backlog; and
(xviii)    to include or exclude the amortization of purchased intangibles,
technology license arrangements and incomplete technology.
An Award may contain provisions for achievement of Performance Goals that are
not based on Performance Measures (“Non-Performance Measure Goals”), but
achievement, or non-achievement of any such Performance Goals may only operate
to reduce the amount of an actual Award determined based on achievement of
Performance Goals that are based on Performance Measures. That is, achievement
of Non-Performance Measure Goals shall be viewed as an act of negative
discretion by the Committee for purposes of determining an actual Award.
(b)    Procedures. To the extent necessary to comply with the performance-based
compensation provisions of Section 162(m), with respect to any Award granted
subject to Performance Goals based on Performance Measures and intended to
qualify as

-23-



--------------------------------------------------------------------------------



“performance-based compensation” under Section 162(m), within the first
twenty-five percent (25%) of the Performance Period, but in no event more than
ninety (90) days following the commencement of any Performance Period (or such
other time as may be required or permitted by Section 162(m)), the Committee
will, in writing, (i) designate one or more Participants to whom an Award will
be made, (ii) select the Performance Goals based on Performance Measures
applicable to the Performance Period, (iii) establish the Performance Goals
based on Performance Measures, and amounts of such Awards, as applicable, which
may be earned for such Performance Period, (iv) specify the relationship between
Performance Goals based on Performance Measures and the amounts of such Awards,
as applicable, to be earned by each Participant for such Performance Period, and
(v) provide for such other terms and conditions as the Committee may determine
that would not otherwise cause Awards to cease to qualify as “performance based
compensation” under Section 162(m).
(c)    Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Participant and is intended to constitute
qualified performance-based compensation under Section 162(m) will be subject to
any additional limitations set forth in the Code (including any amendment to
Section 162(m)) or any regulations and ruling issued thereunder that are
requirements for qualification as qualified performance-based compensation as
described in Section 162(m), and the Plan will be deemed amended to the extent
necessary to conform to such requirements.
(d)    Determination of Amounts Earned. Following the completion of each
Performance Period, the Committee will certify in writing whether the applicable
Performance Goals based on Performance Measures have been achieved for such
Performance Period. A Participant will be eligible to receive payment pursuant
to an Award intended to qualify as “performance-based compensation” under
Section 162(m) for a Performance Period only if the Performance Goals based on
Performance Measures for such period are achieved. In determining the amounts
earned by a Participant pursuant to an Award intended to qualified as
“performance-based compensation” under Section 162(m), the Committee will have
the right to (a) reduce or eliminate (but not to increase) the amount payable at
a given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period, (b) determine what actual Award, if any,
will be paid in the event of a termination of employment as the result of a
Participant’s death or disability or upon a Change of Control (as defined in
Section 12) or in the event of a termination of employment following a Change of
Control prior to the end of the Performance Period, and (c) determine what
actual Award, if any, will be paid in the event of a termination of employment
other than as the result of a Participant’s death or disability prior to a
Change of Control and prior to the end of the Performance Period to the extent
an actual Award would have otherwise been achieved had the Participant remained
employed through the end of the Performance Period.
11.    STANDARD FORMS OF AWARD AGREEMENT.
11.1    Award Agreements. Each Award shall comply with and be subject to the
terms and conditions set forth in the appropriate form of Award Agreement
approved by the

-24-



--------------------------------------------------------------------------------



Committee and as amended from time to time. Any Award Agreement may consist of
an appropriate form of Notice of Grant and a form of Agreement incorporated
therein by reference, or such other form or forms as the Committee may approve
from time to time.
11.2    Authority to Vary Terms. The Committee shall have the authority from
time to time to vary the terms of any standard form of Award Agreement either in
connection with the grant or amendment of an individual Award or in connection
with the authorization of a new standard form or forms; provided, however, that
the terms and conditions of any such new, revised or amended standard form or
forms of Award Agreement are not inconsistent with the terms of the Plan.
11.3    Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Committee may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Committee
determines necessary or appropriate, including but not limited to a
reacquisition right in respect of previously acquired shares of Common Stock or
other cash or property upon the occurrence of Cause.
12.    CHANGE OF CONTROL.
12.1    Awards Granted Prior to January 24, 2008. The following provisions shall
control for Awards granted prior to January 24, 2008:
(a)    Except as otherwise provided in a Participant’s Award Agreement:
(i)    An “Ownership Change Event” shall be deemed to have occurred if any of
the following occurs with respect to the Company: (i) the direct or indirect
sale or exchange by the stockholders of the Company of all or substantially all
of the voting stock of the Company; (ii) a merger or consolidation in which the
Company is a party; (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company (other than a sale, exchange or
transfer to one or more subsidiaries of the Company); or (iv) a liquidation or
dissolution of the Company.
(ii)    A “Change in Control” shall mean an Ownership Change Event or series of
related Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction, direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding voting securities of the Company or, in the case of an Ownership
Change Event described in Section 12.1(a)(iii), the entity to which the assets
of the Company were transferred.
(b)    Effect of Change in Control on Options, SARs and Restricted Stock Units.
In the event of a Change in Control, the surviving, continuing, successor, or

-25-



--------------------------------------------------------------------------------



purchasing entity or parent thereof, as the case may be (the “Acquiror”), may,
without the consent of any Participant, either assume the Company’s rights and
obligations under outstanding Options, SARs and Restricted Stock Units or
substitute for outstanding Options, SARs and Restricted Stock Units
substantially equivalent equity awards for the Acquiror’s stock. In the event
the Acquiror elects not to assume or substitute for outstanding Options, SARs or
Restricted Stock Units in connection with a Change in Control, the Committee
shall provide that any unexercised and/or unvested portions of such outstanding
Awards shall be immediately exercisable and vested in full as of the date thirty
(30) days prior to the date of the Change in Control. The exercise and/or
vesting of any Option, SAR or Restricted Stock Unit that was permissible solely
by reason of this paragraph 11.2 shall be conditioned upon the consummation of
the Change in Control. Any Options, SARs or Restricted Stock Units which are not
assumed or replaced by the Acquiror in connection with the Change in Control nor
exercised as of the time of consummation of the Change in Control shall
terminate and cease to be outstanding effective as of the time of consummation
of the Change in Control.
(c)    Effect of Change in Control on Stock Awards. The Committee may, in its
discretion, provide in any Award Agreement evidencing a Stock Award that, in the
event of a Change in Control, the lapsing of the Restriction Period applicable
to the shares subject to the Stock Award held by a Participant whose Service has
not terminated prior to such date shall be accelerated effective as of the date
of the Change in Control to such extent as specified in such Award Agreement.
Any acceleration of the lapsing of the Restriction Period that was permissible
solely by reason of this Section 12.1(c) and the provisions of such Award
Agreement shall be conditioned upon the consummation of the Change in Control.
(d)    Effect of Change in Control on Performance Awards. The Committee may, in
its discretion, provide in any Award Agreement evidencing a Performance Award
that, in the event of a Change in Control, the Performance Award held by a
Participant whose Service has not terminated prior to such date shall become
payable effective as of the date of the Change in Control to such extent as
specified in such Award Agreement.
12.2    Awards Granted On or After January 24, 2008. The following provisions
shall control for Awards granted on or after January 24, 2008:
(a)    Except as otherwise provided in a Participant’s Award Agreement, “Change
of Control” shall mean a change of control of the Company of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act, whether or not the Company is
then subject to such reporting requirement; provided, however, that anything in
this Plan to the contrary notwithstanding, a Change of Control shall be deemed
to have occurred if:
(i)    any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity or person, or any syndicate or group
deemed to be a person under Section 14(d)(2) of the Exchange Act, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
the Company representing 30% or more of the combined

-26-



--------------------------------------------------------------------------------



voting power of the Company’s then outstanding securities entitled to vote in
the election of directors of the Company;
(ii)    during any period of two (2) consecutive years, individuals who at the
beginning of such period constituted the Board and any new directors, whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least three-fourths (3/4ths) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved (the
“Incumbent Directors”), cease for any reason to constitute a majority thereof;
(iii)    there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company (a “Transaction”), in each case with respect
to which the stockholders of the Company immediately prior to such Transaction
do not, immediately after the Transaction, own securities representing more than
50% of the combined voting power of the Company, a parent of the Company or
other corporation resulting from such Transaction (counting, for this purpose,
only those securities held by the Company’s stockholders immediately after the
Transaction that were received in exchange for, or represent their continuing
ownership of, securities of the Company held by them immediately prior to the
Transaction);
(iv)    all or substantially all of the assets of the Company are sold,
liquidated or distributed; or
(v)    there is a “Change of Control” or a “change in the effective control” of
the Company within the meaning of Section 280G of the Code and the regulations
promulgated thereunder.
(b)    The Committee or the Board may, in its discretion, provide in any Award
Agreement, severance plan or other individual agreement, that, in the event of a
Change of Control of the Company, the Award held by a Participant shall become
vested, exercisable and/or payable to such extent as specified in such document.
(c)    In the event of a Change of Control, the surviving, continuing,
successor, or purchasing entity or parent thereof, as the case may be (the
“Acquiror”), may, without the consent of any Participant, either assume the
Company’s rights and obligations under outstanding Awards or substitute for
outstanding Awards substantially equivalent equity awards for the Acquiror’s
stock. In the event the Acquiror elects not to assume or substitute for
outstanding Awards in connection with a Change of Control, any unexercised
and/or unvested portions of such outstanding Awards shall become immediately
exercisable and vested in full as of immediately prior to the effective date of
the Change of Control. The exercise and/or vesting of any Award that was
permissible solely by reason of this paragraph 11.2 shall be conditioned upon
the consummation of the Change in Control. Any Awards which are not assumed or
replaced by the Acquiror in connection with the Change of Control nor exercised
as of the time of consummation of the Change of Control shall terminate and
cease to be outstanding effective as of the time of consummation of the Change
of Control.

-27-



--------------------------------------------------------------------------------



13.    COMPLIANCE WITH SECURITIES LAW.
13.1    The grant of Awards and the issuance of shares of Stock pursuant to any
Award shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities and the
requirements of any stock exchange or market system upon which the Stock may
then be listed. In addition, no Award may be exercised or shares issued pursuant
to an Award unless (i) a registration statement under the Securities Act shall
at the time of such exercise or issuance be in effect with respect to the shares
issuable pursuant to the Award or (ii) in the opinion of legal counsel to the
Company, the shares issuable pursuant to the Award may be issued in accordance
with the terms of an applicable exemption from the registration requirements of
the Securities Act. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance and sale of any shares hereunder
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained. As a condition to issuance of any Stock, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
13.2    If the exercise of an Award, or the purchase or delivery of shares of
Stock subject to an Award, following the termination of the Participant’s
Service would be prohibited at any time during the applicable post-termination
period solely because the issuance of shares of Stock would violate the
registration requirements under the Securities Act, then the Award shall
terminate on the earlier of (i) the expiration of a period of three (3) months
after the termination of the Participant’s Service during which the exercise of
the Award would not be in violation of such registration requirements, or (ii)
the expiration of the term of the Award as set forth in the Award Agreement.
14.    TAX WITHHOLDING.
14.1    Tax Withholding in General. Unless prohibited by applicable law, the
Company shall have the right to deduct from any and all payments made under the
Plan, or to require the Participant, through payroll withholding, cash payment
or otherwise, including by means of a Cashless Exercise of an Option, to make
adequate provision for, the federal, state, local and foreign taxes, if any,
required by law to be withheld by the Participating Company Group with respect
to an Award or the shares acquired pursuant thereto. The Company shall have no
obligation to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.
14.2    Withholding in Shares. Unless prohibited by applicable law, the Company
shall have the right, but not the obligation, to deduct from the shares of Stock
issuable to a Participant upon the exercise or settlement of an Award, or to
accept from the Participant the tender of, a number of whole shares of Stock
having a Fair Market Value, as determined by the Company, equal to all or any
part of the tax withholding obligations of the Participating

-28-



--------------------------------------------------------------------------------



Company Group. The Fair Market Value of any shares of Stock withheld or tendered
to satisfy any such tax withholding obligations shall not exceed the amount
determined by the applicable minimum statutory withholding rates.
15.    TERMINATION OR AMENDMENT OF PLAN.
The Committee may terminate or amend the Plan at any time. However, without the
approval of the Company’s stockholders, there shall be (a) no increase in the
maximum aggregate number of shares of Stock that may be issued under the Plan
(except by operation of the provisions of Section 4.2), (b) no change in the
class of persons eligible to receive Incentive Stock Options, and (c) no other
amendment of the Plan that would require approval of the Company’s stockholders
under any applicable law, regulation or rule. No termination or amendment of the
Plan shall affect any then outstanding Award unless expressly provided by the
Committee. In any event, no termination or amendment of the Plan may adversely
affect any then outstanding Award without the consent of the Participant, unless
such termination or amendment is necessary to comply with any applicable law,
regulation or rule.
16.    MISCELLANEOUS PROVISIONS.
16.1    Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
16.2    Provision of Information. Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.
16.3    Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, a Consultant or a Director, or
interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time. To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award can in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.
16.4    Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly

-29-



--------------------------------------------------------------------------------



authorized transfer agent of the Company). No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such shares are issued, except as provided in Section 4.2 or another
provision of the Plan.
16.5    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
16.6    Beneficiary Benefits. Subject to local laws and procedures, the Company
may request appropriate written documentation from a trustee or other legal
representative, court, or similar legal body, regarding any benefit under the
Plan to which the Participant is entitled in the event of such Participant’s
death before such representative shall be entitled to act on behalf of the
Participant and before a beneficiary receives any or all of such benefit.
16.7    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee, the Officer Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company. The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.
16.8    Section 409A. It is intended that all of the benefits and payments
provided under this Plan satisfy, to the greatest extent possible, the
exemptions from the application of Code Section 409A (together, with any state
law of similar effect, “Section 409A”) provided under Treasury Regulations
Sections 1.409A 1(b)(4), 1.409A 1(b)(5), 1.409A-1(b)(6) and 1.409A 1(b)(9), and
this Plan will be construed to the greatest extent possible as consistent with
those provisions. To the extent not so exempt, this Plan and the payments and
benefits to be provided hereunder are intended to, and will be construed and
implemented so as to, comply in all respects with the applicable provisions of
Section 409A. For purposes of Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A 2(b)(2)(iii)), any right to
receive any installment payments under this Plan shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
To the extent that the Committee determines that any Award granted under the
Plan is, or may reasonably be, subject to Section 409A, the Award Agreement
evidencing such Award shall incorporate the terms and conditions necessary to
avoid the consequences described in Section 409A(a)(1) of the Code (or any
similar provision). Such terms and conditions shall include, without limitation,
the following provision (or comparable provision of similar effect):

-30-



--------------------------------------------------------------------------------



“To the extent that (i) one or more of the payments or benefits received or to
be received by a Participant upon “separation from service” (as defined under
Treasury Regulation Section 1.409A-1(h) without regard to alternative
definitions thereunder) pursuant to this Plan would constitute deferred
compensation subject to the requirements of Section 409A, and (ii) the
Participant is a “specified employee” within the meaning of Section 409A at the
time of separation from service, then to the extent delayed commencement of any
portion of such payments or benefits is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) and the related adverse taxation
under Section 409A, such payments and benefits shall not be provided to the
Participant prior to the earliest of (i) the expiration of the six-month period
measured from the date of separation from service, (ii) the date of the
Participant’s death or (iii) such earlier date as permitted under Section 409A
without the imposition of adverse taxation on the Participant. Upon the first
business day following the expiration of such applicable Section
409A(a)(2)(B)(i) period, all payments and benefits deferred pursuant to this
paragraph shall be paid in a lump sum to the Participant, and any remaining
payments and benefits due shall be paid as otherwise provided herein.” If an
Award Agreement is silent as to such provision, the foregoing provision is
hereby incorporated by reference directly into such Award Agreement.
In addition, and notwithstanding any provision of the Plan to the contrary, in
the event that the Committee determines that any Award is, or may reasonably be,
subject to Section 409A and related Department of Treasury guidance (including
such Department of Treasury guidance issued from time to time) or contains any
ambiguity as to the application of Section 409A, the Committee may, without the
Participant’s consent, adopt such amendments to the Plan and the applicable
Award Agreement or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions,
that the Committee determines are necessary or appropriate to (A) exempt (or
clarify the exemption of) the Award from Section 409A, (B) preserve the intended
tax treatment of the benefits provided with respect to the Award, and/or (C)
comply with the requirements of Section 409A and related Department of Treasury
guidance.
Notwithstanding anything to the contrary contained herein, neither the Company
nor any of its Affiliates shall be responsible for, or required to reimburse or
otherwise make any Participant whole for, any tax or penalty imposed on, or
losses incurred by, any Participant that arises in connection with the potential
or actual application of Section 409A to any Award granted hereunder.

-31-

